21-07023-rdd   Doc 102   Filed 08/01/21 Entered 08/01/21 15:17:24   Main Document
                                      Pg 1 of 6
21-07023-rdd   Doc 102   Filed 08/01/21 Entered 08/01/21 15:17:24   Main Document
                                      Pg 2 of 6
21-07023-rdd   Doc 102   Filed 08/01/21 Entered 08/01/21 15:17:24   Main Document
                                      Pg 3 of 6
21-07023-rdd   Doc 102   Filed 08/01/21 Entered 08/01/21 15:17:24   Main Document
                                      Pg 4 of 6
21-07023-rdd   Doc 102   Filed 08/01/21 Entered 08/01/21 15:17:24   Main Document
                                      Pg 5 of 6
21-07023-rdd   Doc 102   Filed 08/01/21 Entered 08/01/21 15:17:24   Main Document
                                      Pg 6 of 6
